Citation Nr: 0517759	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  97-22 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for a low back disability.

2.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for headaches.


WITNESS AT HEARINGS ON APPEAL

Appellant-veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel



INTRODUCTION

The veteran served on active duty from December 1984 to 
February 1986.  She also had periods of service with the Air 
National Guard and Army National Guard.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, which determined that new and material 
evidence had not been submitted to reopen previously denied 
claims.  The Waco RO now services the veteran's claims 
folder.

The Board first considered this appeal in July 1998 and 
remanded the appeal for further development.  The Board again 
considered this appeal in September 2002 and undertook its 
own development of the record.  The United States Court of 
Appeals for the Federal Circuit subsequently invalidated the 
Board's authority to perform development and the Board again 
remanded the issues on appeal to the RO in December 2003.  
See Disabled  American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F. 3d 1334 
(Fed. Cir. 2003).  The Board notes that the characterization 
of the issues in its December 2003 remand was inaccurate as 
the underlying claims on appeal had not been reopened.  The 
issues on appeal are as set forth on the title page of this 
decision.

All requested development has been performed by the RO, but 
the benefits sought remain denied.  As such, this matter is 
properly returned to the Board for appellate consideration.

Additionally, at the June 2002 video conference before the 
Board, the veteran requested that her 1993 claim for service 
connection for a pelvic inflammatory disease be referred to 
the RO.  The record now before the Board does not show that  
this claim has been addressed by the RO since the June 2002 
hearing.  Consequently, the claim is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a low 
back condition in a May 1994 rating decision.  The veteran 
was notified of this decision and of her appellate rights, 
but did not appeal the decision.

2.  The RO denied entitlement to service connection for 
headaches and determined that new and material evidence had 
not been submitted to reopen the previously denied claim of 
entitlement to service connection for a low back condition in 
a February 1995 rating decision.  The veteran was notified of 
this decision and of her appellate rights, but did not appeal 
the decision.

3.  Evidence submitted since the February 1995 rating 
decision continuing the denial of entitlement to service 
connection for a low back disability bears directly and 
substantially upon the issue at hand, is not duplicative 
and/or cumulative, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.

4.  Evidence submitted since the February 1995 rating 
decision denying entitlement to service connection for 
headaches does not bear directly and substantially upon the 
issue at hand, is duplicative and/or cumulative, and is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

5.  The veteran's current back disability is not a result of 
a back injury or disease experienced during active service.


CONCLUSIONS OF LAW

1.  Evidence received since the RO denied entitlement to 
service connection for a low back condition is new and 
material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2002).

2.  Evidence received since the RO denied entitlement to 
service connection for headaches is not new and material.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2002).

3.  The claim of entitlement to service connection for a low 
back disability is reopened.  38 U.S.C.A. §§ 1110, 7104 (West 
2002).

4.  The claim of entitlement to service connection for 
headaches is not reopened.  38 U.S.C.A. § 1110, 7104 (West 
2002).

5.  A chronic low back disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 101(24), 1110 
(West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The veteran submitted an application for VA compensation 
benefits shortly after her discharge from active duty service 
in 1986, requesting service connection for residuals of a 
back injury.  She failed to prosecute the claim and it was 
administratively denied.  In a May 1994 rating decision, the 
claim was formally denied by the RO as there was no evidence 
of a chronic back disability having been incurred during 
active service.  The veteran was notified of the decision, 
but did not appeal the denial of benefits.  Thus, the rating 
decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  

In October 1994, the veteran requested that her claim of 
entitlement to a back disability be reopened and that she be 
granted entitlement to service connection for headaches.  In 
a February 1995 rating decision, the RO denied entitlement to 
service connection for headaches as there was no evidence of 
aggravation of a pre-existing headache disorder.  It was also 
determined that the veteran had not submitted new and 
material evidence sufficient to reopen the previously denied 
claim of entitlement to service connection for a low back 
disability.  The veteran was notified of this rating 
decision, but did not appeal the denial of benefits.  Thus, 
the rating decision became final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  

In December 1996, the veteran requested that her claims be 
reopened based upon medical evidence that she continued to 
have severe low back problems and headaches.  Despite the 
finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim that has been disallowed.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  For claims submitted prior to August 2001, 
such as this claim, "new and material evidence" is defined 
as evidence not previously submitted to agency decision-
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

With these considerations, the Board must now review all of 
the evidence that has been submitted by the veteran or 
otherwise associated with the claims folder since the final 
rating decision of February 1995.  It is noted that the 
credibility of new evidence is to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

At the time of the February 1995 rating decision, the record 
included service medical records from the veteran's period of 
active duty with the United States Army from 1984 to 1986, a 
portion of her service medical records from National Guard 
service periods, private treatment records through 1990, a VA 
examination report dated in February 1994, and statements 
from the veteran's family and friends.  

Service medical records include evidence of the veteran 
having been in a motor vehicle accident in September 1982 
that caused a laceration of the spleen, severe headaches, 
abdominal pain and neck pain.  The veteran was accepted into 
service in 1984 without any diagnosed disabilities.  
Enlistment examination dated in September 1984 did not 
include any complaints or diagnosis of disability.  The first 
reported complaint of low back pain was in March 1985; x-rays 
of the thoracic and lumbar spine were normal, but it was 
noted that there were surgical clips from a pre-service 
splenectomy.  A notation of mild scoliosis was made and the 
veteran was given pain medication.  The veteran had 
additional complaints of low back pain during the remaining 
eleven months of active duty, some of which were associated 
with gynecological issues.  She also had a complaint of 
headaches and stomach pains in December 1985 and an 
assessment of rule-out urinary tract infection was made.  An 
undated document reflects a minor closed head injury with no 
loss of consciousness after being hit in the head with a 
piece of metal; this record shows complaints of severe 
headaches, but there is no follow-up treatment record.  

The veteran ultimately requested a discharge from the Army in 
February 1986 due to pregnancy.  On her discharge examination 
report she marked "yes" for recurrent back pain and related 
having injured her back in Advanced Individual Training (AIT) 
when she hit her back on a truck.  There was no mention of 
headaches and there was no finding of either a back 
disability or of a headache disorder at discharge.

Service medical records also include a September 1990 
enlistment examination report for the National Guard on which 
the veteran marked "no" for recurrent back pain and "no" 
for frequent or severe headaches.  She was not found to have 
any disabilities at the time of enlistment into the National 
Guard.  In September 1992, the veteran requested a profile 
following a motor vehicle accident in which she experienced 
moderate spasm in the paracervical area; there is no line-of-
duty report to suggest that the referenced motor vehicle 
accident was during a period of active service.  In March 
1993, the veteran presented for treatment after being hit by 
a door and having pain in the right shoulder with a full 
range of motion.  Again, there is no line-of-duty report to 
suggest that the referenced accident was during a period of 
active service.  

Post-service treatment records associated with the claims 
folder at the time of the February 1995 rating decision 
include records dated from 1987 to 1990 reflecting complaints 
of musculoskeletal pain associated with urinary frequency and 
abdominal pain, intermittent headaches, neck pain, and 
urinary tract infections.  A February 1994 VA examination 
report shows that the veteran did not have a list, scoliosis 
or paraspinous muscle spasm.  X-rays of the spine showed open 
sacroiliac joints, normal alignment of the lumbar spine and 
the integrity of intervertebral disc spaces appeared well 
maintained.  The examiner rendered a diagnostic impression of 
low back pain by history only.

The veteran submitted statements dated in March 1994 from 
family and friends indicating that the veteran had severe 
back pain following her period of active service ending in 
1986.  Two individuals stated that they gave the veteran 
Motrin and Tylenol for her back pain.  It was also stated 
that the veteran had neck pain and headaches since her period 
of active service.

Given the evidence as outlined above, the RO determined that 
the veteran did not have a chronic back disability that began 
during service.  The RO also determined that the veteran had 
complaints of severe headaches following a pre-service motor 
vehicle accident and that those complaints had not increased 
in severity as a result of active service.  Thus, the RO 
denied both claims of entitlement to service connection.

Since the 1995 rating decision, the veteran has testified 
before an RO hearing officer three times and before the Board 
twice.  She maintains that she initially hurt her back during 
basic training when she fell during a long march and other 
soldiers fell on top of her, and that she initially began 
having headaches after being hit in the head with a piece of 
metal during her period of active service ending in February 
1986.  The veteran also testified that she hurt her back on 
numerous other occasions while on either active duty or 
active duty for training with the Air National Guard and the 
Army National Guard although she readily admits that she does 
not recall any line-of-duty investigations following injuries 
sustained.

Private treatment records and National Guard treatment 
records have been associated with the claims folder and 
reflect, among other things, that the veteran was involved in 
a motor vehicle accident in February 1990 and sought 
treatment in July 1990 for cervical, thoracic and lumbar 
spine pain that she associated with that accident; that she 
was involved in a motor vehicle accident in October 1997 and 
injured her neck; and, that she complained of back and neck 
pain getting worse in December 1997.


VA orthopedic and neurologic examination reports dated in 
July 1997 reflect that the veteran related having low back 
pain and headaches beginning in 1986 with recent worsening.  
The examining neurologist noted that there was no diagnosis 
of a headache disorder during service, that the neurological 
evaluation was normal, and he opined that the veteran had 
chronic tension headaches exacerbated by analgesic rebound 
headaches.  The neurologist also opined that the veteran had 
chronic low back pain with no evidence of neurologic deficit.  
The examining orthopedist stated that the veteran had 
headaches by history and back pain of unknown etiology.  This 
examiner noted that the veteran's responses during 
examination made it impossible to establish a definite 
diagnosis and etiology.

In March 1998, the veteran's private general practitioner 
reported that the veteran had ruptured her spleen in a motor 
vehicle accident prior to service, had been treated for 
various complaints following motor vehicle accidents in 1990 
and February 1997, and that the veteran believed her 
occupation as a facilitator clerk for the City exacerbated 
her symptoms of back pain.  The physician opined that the 
veteran had a cumulative trauma disorder to the spine that 
was caused by traumatic events during regular Army duty, 
Reserve training, and civilian activities, with military 
experiences being the major cause of her disorder.  The 
physician did not indicate that he had reviewed any records 
other than his own treatment records for this veteran.

National Guard records show that the veteran marked "no" 
for current medical/dental problems on an initial medical 
review form in December 1997.  In 1999, she began treatment 
and evaluation with a military physician to determine her 
ability to perform duties.  The physician initially noted 
that the veteran had chronic musculoskeletal back pain, 
chronic neck pain with headaches and deconditioning.  The 
veteran was placed on profiles with limited lifting and such 
during a portion of her Guard duty and was eventually 
recommended for medical discharge in April 2004.  By that 
time, her physician had determined that a 2002 diagnosis of 
ankylosing spondylitis rendered by a private rheumatologist 
was not well founded, that she actually had a mechanical back 
problem.

The veteran underwent private evaluation in June and July 
2000 for complaints of neck and back pain.  Magnetic 
resonance imaging performed at that time showed that the 
lumbar spine was within normal limits, there was an abnormal 
appearance of the sacroiliac joints, and there was a small 
left paracentral disc herniation at C4-C5 with mild left 
paracentral cord compression.  Upon examination, the veteran 
did not display a list, scoliosis or paraspinal muscle spasm.

In January 2005, the veteran again underwent VA orthopedic 
and neurologic evaluations.  She complained of constant back 
pain as a result of various injuries, a sciatic nerve injury 
due to recent foot surgery, and a neurologic disorder as a 
consequence of having been hit in the head during active duty 
service in 1985.  Both examiners reviewed the veteran's 
claims folder.  The orthopedist noted that radiographic 
testing of the lumbar spine was normal and stated that it was 
not feasible to attempt to determine if the veteran's 
complaints of back pain were related to events described.  
This examiner did opine, however, that there were no residual 
problems that could be associated with the in-service head 
injury.  The neurology examiner noted discrepancies in the 
veteran's assertions regarding limitations and her actual 
ability to perform activities such as saying that she could 
not lift her arms over her head yet being completely capable 
of lifting her arms over her head to remove her shirt.  He 
also reported that the neurology examination was essentially 
normal.  The examiner opined that there was no evidence of 
headaches having a significant impact on the veteran's 
ability to perform activities of daily living.

Given the evidence as outlined above, the Board finds that 
there is an abundance of new evidence received of record 
since the February 1995, however, all of it is not material.  
With respect to the claim of entitlement to service 
connection for a low back disability, the March 1998 opinion 
of the veteran's general practitioner that the veteran's 
military experiences, including active service, contributed 
to her current back disability is deemed to be material 
because it bears directly and substantially upon the issue at 
hand, it is not duplicative or cumulative, and it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Consequently, the issue of 
entitlement to service connection for a low back disability 
is reopened.  The merits of the claim will be discussed 
below.


As for the claim of entitlement to service connection for 
headaches, the evidence obtained and associated with the 
claims folder since 1995 is certainly new, but none of it 
bears directly or substantially upon the issue of whether the 
veteran's current complaints of headaches are results of 
disease or injury during active service.  The medical 
evidence includes complaints of headaches and the veteran's 
continued reference to an in-service accident.  Likewise, the 
veteran's testimony reiterates the contention before the RO 
in February 1995 that her headaches began during service and 
not before service.  There is no medical opinion of record 
that the veteran's current complaints of headaches are 
results of active service.  Thus, the Board finds that the 
new evidence is duplicative and cumulative; and, because it 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim, the claim is not 
reopened and remains denied.

II.  Service Connection

The Board notes that the April 2005 SSOC discussed whether 
service connection could be granted for lumbosacral strain, 
also claimed as low back pain, without discussing whether the 
claim had been reopened.  Moreover, the veteran has presented 
argument concerning the merits of her claim for service 
connection.  Consequently, the Board concludes that the 
appellant will not be prejudiced by the Board's consideration 
of the merits of the reopened claim for service connection of 
a back disability.  Cf. Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (when the Board addresses in its decision a 
question that had not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument on that question 
and an opportunity to submit such evidence and argument and 
to address that question at a hearing, and, if not, whether 
the claimant has been prejudiced thereby). 

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.

The term "active military, naval or air service" is 
further defined as (1) active duty or a period of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty, and (2) any period of inactive 
duty training during which the individual concerned was 
disabled or died from an injury incurred or aggravated in 
line of duty.  See 38 U.S.C.A. § 101(24).  Service 
connection for a person on inactive duty is permitted only 
for injuries, not diseases, incurred or aggravated in the 
line of duty.  See Brooks v. Brown, 5 Vet. App. 484, 485 
(1993).

As outlined above, the veteran clearly complained of back 
pain on numerous occasions during her period of active 
service.  She was not, however, determined to have a chronic 
back disability upon discharge from active duty in February 
1986.  The Board points out at this juncture that pain is not 
in and of itself a disability.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) (absent a 
disease or injury incurred during service, the basic 
compensation statutes cannot be satisfied). 

The veteran's 1986 discharge examination report includes a 
notation of having experienced a back injury when hitting the 
back on a truck, an event not found elsewhere in the record.  
The event the veteran describes in testimony and documents 
submitted to VA as having been her original back injury is 
not documented in the service medical records.   

Unfortunately, the veteran has been involved in at least two 
motor vehicle accidents since 1990 that caused her cervical, 
thoracic and lumbar pain.  Additionally, she complained of 
shoulder pain after being hit by a falling door in 1993.  It 
is also notable that, subsequent to her active service with 
the Army, she reported on more than one occasion having no 
disabilities and specifically indicated on service forms that 
she did not have recurrent back pain.

The Board has carefully considered all medical evidence and 
especially the March 1998 opinion of the veteran's general 
practitioner regarding the diagnosis of a cumulative trauma 
disorder and the opinion that the disorder is due in large 
part to military activities.  The 1998 opinion is based upon 
events related to the physician by the veteran without the 
benefit of the physician having reviewed service medical 
records or any other physicians' treatment records and/or 
evaluation reports.  Also, this is the only opinion of record 
in which a physician discounts the plethora of injuries 
reported and links the current disability to general military 
activities.  

The Board notes that it is not bound by a medical opinion 
that is based solely upon an unsubstantiated history as 
related by the veteran.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  Additionally, the veteran's statements that 
her current back pain is a result of an in-service fall in 
1985 is insufficient to establish such a relationship because 
she is not medically trained and, thus, not competent to 
offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).

Two VA examiners reported that it was impossible to determine 
the etiology of the veteran's back complaints based on her 
responses and the evidence of record.  As noted above, the 
record is filled with inconsistencies regarding injuries and 
complaints.  For example, when enlisting in the National 
Guard, the veteran reported no disability; when trying to 
stay in the Guard, she reported no disability; when 
attempting to be discharged from the Guard and when applying 
for benefits, she reported having a disability.  
Consequently, following a complete review of the record, the 
Board finds that the preponderance of the evidence supports 
the finding that a low back disability was not incurred in or 
aggravated by active service.  The medical opinion of the 
veteran's general practitioner does not include rationale for 
discounting the veteran's various motor vehicle accidents and 
physical stress from her occupation and it is not supported 
by the remainder of the evidence in that there is no 
suggestion in the medical record that military experiences 
have caused the veteran to have a mechanical low back 
disability.  Therefore, service connection for a low back 
disability is denied.

III.  VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)) which includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651 (Dec. 2003), and the United States Court of Appeals for 
Veteran's Claims (Court) decisions in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I), and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), which 
addressed the timing and content of proper VCAA notice.  
Following a complete review of the record evidence, the Board 
finds, for the reasons expressed immediately below, that the 
development of the claims here on appeal has proceeded in 
accordance with the law and regulations. 


Duty to Notify

The Court's decisions in both Pelegrini I and Pelegrini II  
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the initial AOJ 
decision was made in May 1997, long before the VCAA was 
enacted, and the VCAA notice was first given to the veteran 
in April 2001.  Fortunately, the Court acknowledged in 
Pelegrini II that some claims were pending at the time the 
VCAA was enacted and that proper notice prior to the initial 
AOJ decision was impossible.  The Court specifically stated 
in Pelegrini II that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of the notice in this matter does 
not nullify the rating action upon which this appeal is 
based.

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA specifically and in detail in 
letters dated in April 2001, January 2002, and November 2004.  
Additionally, 38 C.F.R. § 3.159 was set out verbatim in an 
April 2005 Supplemental Statement of the Case.  The Board 
finds that the information provided to the veteran 
specifically satisfied the requirements of 38 U.S.C.A. § 5103 
in that she was clearly notified of the evidence necessary to 
substantiate her claims and the responsibilities of VA and 
the veteran in obtaining evidence.  

The November 2004 letter stated that (1) the evidence needed 
to substantiate the veteran's claims was, among other things, 
evidence that the veteran currently had a disability as a 
result of an in-service injury or disease, (2) VA would 
obtain relevant records from any Federal agency and relevant 
records identified by the veteran, (3) the veteran is 
responsible for supplying VA with sufficient information to 
obtain relevant records on his behalf and is ultimately 
responsible for submitting all relevant evidence not in the 
possession of a Federal department or agency, and (4) the 
veteran should advise VA if there is any other evidence or 
information that will support her claims.  

Thus, under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

Duty to Assist

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence, affording her physical examinations, 
and seeking medical opinions as to the etiology of current 
disabilities.  It appears that all known and available 
records relevant to the issues here on appeal have been 
obtained and are associated with the veteran's claims file, 
and the veteran does not appear to contend otherwise.  
Furthermore, the veteran testified before RO hearing officers 
in July 1997, November 1998, and June 2000, and she testified 
before the Board in March 1998, and June 2002.  And, in April 
2005, the veteran waived any additional waiting period and 
requested that her appeal be sent directly to the Board for 
adjudication.

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  




ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a low back disability 
is reopened.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for headaches is 
not reopened and remains denied.

Service connection for a low back disability is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


